Title: Thomas Jefferson to Peter S. Du Ponceau, 14 March [1819]
From: Jefferson, Thomas
To: Du Ponceau, Peter Stephen


          
             Monticello Mar. 14.
          
          I thank you, dear Sir, for the valuable volume of your historical transactions which you have been so kind as to send me, and I rejoice to see that the history of our aborigines is so ably commenced before their final extinction, or their amalgamation with us. wishing it may continue to engage the exertion of talents so competent to it I salute you with friendship & respect.
           Th: Jefferson 
        